 592DECISIONSOF NATIONAL LABORRELATIONS BOARDInternational Union,United Mine Workers ofAmericaandJ. V.McCoyand Partnersd/b/aMcCoyCoalCompany. Case 10-CB-1643.June 19,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn April 6, 1967, Trial Examiner Wellington A.Gillis issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner,' andhereby orders that the Respondent, InternationalUnion,UnitedMineWorkers of America, itsofficers, agents, and representatives, shall take theactionsetforthintheTrialExaminer'sRecommended Order.2iWe herebycorrect an inadvertent typographical error in thelast line of the first indented paragraph of the "Appendix" to theTrial Examiner's Decision by substituting the word"termination"for the word "discrimination."1The address and telephone number for Region 10,appearingat the bottom of the Notice attached to the Trial Examiner'sDecision,is amended to read:730 Peachtree Street,N E, Room701, Atlanta,Georgia 30308, Telephone 526-5741.TRIAL EXAMINER'S DECISIONWELLINGTON A. GILLIS, Trial Examiner: This case washeard by me on January 5, 1967, at Haleyville, Alabama,and is based upon a charge, filed on October 5, 1966, by J.V. McCoy andPartners,doing businessas McCoy CoalCompany, upon a complaint, issued on November 28,1966, by the General Counsel for the National LaborRelations Board against International Union,United MineWorkers of America, allegingviolationsof Section 8(b)(3)and Section 2(6) and (7) of the National Labor RelationsAct, as amended (61 Stat. 136), and upon an answer timelyfiled by the Respondent denying the commission of anyunfair labor practices.'At the hearing,all parties were represented by counseland were afforded full opportunity to be heard, tointroduce evidence pertinent to the issues,and to engagein oral argument.Shortly after the opening of the hearing,the parties stipulated the facts pertaining to this matter.Subsequent to the close of the hearing,timely briefs werefiled by counsel for the General Counsel, the ChargingParty,and the Respondent.2Upon the entire record in this case,3 I make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE CHARGING COMPANYJ.V.McCoy and Partners doing business as McCoyCoal Company is a partnership with its office and place ofbusiness near Natural Bridge, Alabama, where it isengaged in the mining, processing, and sale of coal. Duringthe past calendar year, McCoy sold and shipped productsvalued in excess of $50,000 directly to customers locatedoutside the State of Alabama. I find that the ChargingCompany is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE RESPONDENTLABOR ORGANIZATIONThe parties admit, and I find, that International Union,United Mine Workers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueWhether the Respondent violated Section 8(b)(3) of theAct by engaging in a strike without complying with therequirements of Section 8(d)(1), (2), (3), and (4).IHereinafter the ChargingParty will be referred to as McCoyor the Company,the InternationalUnion, United Mine Workers ofAmerica, asthe Respondentor the Union; the National LaborRelations Board, as the Board;and the NationalLaborRelationsAct, as the Act.ISubsequent to the closeof thehearing andto thetime set forthe filingof briefs,Ireceived from counselfor the GeneralCounsela letter indicating, in effect,that he had not received acopy of theRespondent's brief as requiredby theBoard's Rulesand Regulations,Series8, as amendedIn the course of mydeliberations in this matter,and prior to receiving said motion, Ireferred to the briefssubmittedby all parties,including thatreceivedfrom the Respondent.In view ofmy ultimate findingsand conclusions herein, it is apparent that my reliance onRespondent's briefhas, in no way,prejudiced the position of theGeneral Counsel.'The typewritten transcript of this proceeding is replete witherrors,mostof whichare covered by a motion to correct thetranscriptfiledby counsel for the General Counsel subsequent tothe close ofthe hearing.The said motion,to which no objectionswerefiled, is herebygranted,and is received in evidence as TrialExaminer's Exhibit 1 In addition to the corrections noted by themotion, I further correct the transcript by changing,whereverthey appear,the words"mute" and "muteness," respectively, to"moot"and "mootness."165 NLRB No. 67 INTERNATIONAL UNION, UMWB. Stipulated FactsThe Company and the Respondent on or about April 17,1964, entered into a collective-bargaining agreement ofindefinite duration, covering the Company's productionand maintenance employees4 and containing a provisionpermitting either party to terminate the contract on orafter March 31, 1966, by giving 60 days' written notice.5 Ata date just prior to April 11, 1966,6 the Union executed anew General National Coal Wage Agreement with anumber of major coal operators, subsequent to whichgeneralizedwork stoppages occurred throughout theUnited States, including the State of Alabama. OnApril 11, all of McCoy's employees went on strike andhave, at all times since, remained on strike.' Thereafter,on or about May 1, the Union, "through employees,accompanied by Howard Hillhouse, a representative of theRespondentUnion," - submitted to the Company aproposed new contract, which the Company declined toexecute.By letter, dated July 13, the Company informed theUnion that, "due to your material breach of contract ..." itwas, in accordance with the terms of theexistingcontract,serving notice ofits intentto terminate the contract "at theearliest possible date." In closing, the company letterstated that "We would be happy to meet with you for thepurpose of conferring: We have explained that we cannotsign your new proposed contract. If you have somethingwe can work with, it would be a pleasure to do businesswith you." Copies of this notice were served upon theFederal Mediation and Conciliation Service and the Stateof Alabama Department of Labor. On July 15, by letter tothe Company, the Respondent, after expressing surpriseat the Company's action, advised that it was "ready,willing and able to meet ... for the purpose of conferring."On or about August 29 each striking employee, by mail,offered to return to work on the same terms and conditionsas existed on April 11 when he went out on strike.On September 2, pursuant to the filing by the Union of arepresentation petition on August 5, seeking certification,a representation hearing was held in Case 10-RC-6799,involvingMcCoy's employees.At the hearing theCompany moved to dismiss the petition on the ground thatthere were no employees then employed in the unit. TheCompany'spositionin this regard was in turn predicatedon itsassertionthat the employees involved had lost their4The partiesstipulated,and Ifind,that"All production andmaintenanceemployees employed by McCoy atits strip coal mineat or nearNatural Bridge, Alabama,including truckdrivers, butexcludingallofficeclericals,technicaland professionalemployees,guards and supervisorsas defined in the Net,constitute a unit appropriatefor the purposes of collectivebargaining within the meaningof Section 9(b) of the Act."5The captionon this agreementreads: "NationalBituminousCoal WageAgreementof 1950 as Amended Effective April 2,1964 "0Unless otherwise specified,all dates herein refer to 1966.r In fact, no employees have workedin the unit sinceApril 11."A request for review of theDecision and Directionof Electionis currentlypending beforethe BoardSec. 8(d) of the Act providesin pertinentpart the following:...That wherethere is ineffect a collective-bargainingcontractcovering employees in an industry affectingcommerce, the dutyto bargaincollectivelyshall also meanthat no party to such contract shall terminateor modify suchcontract,unlessthe party desiringsuch termination ormodification-(1) serves awritten notice uponthe other party to thecontractof the proposedterminationor modification sixty593employee status under the Act because of their havingengaged in an unlawful strike on and since April 11,unlawful because of a failure to render notice pursuant toSection 8(d) of the Act. Subsequent to the hearing, inissuinghisDecisionandDirectionofElectiononOctober 5, and directing an election in the production andmaintenance'unit for which the Union sought certification,the Regional Director denied the Company's motion todismiss on the ground that it was based upon an assertionof an 8(d) violation and thus constituted an allegation of an8(b)(3) unfair labor practice, which, under Board practice,could not be litigated in a representation proceeding." Onthis same date, October 5, the Company filed the instant8(b)(3) charge against the Respondent. The stipulatedrecord reveals that, in addition to the fact that the strikehas continued at all times since April 11, picketingoccurred for a 10-day period shortly after May 1, and againon and since October 7.C.Contentions and ConclusionsPure and simple, the above facts show, and the partiesadmit, that employee members of the Union went on strikeon April 11, that at notimebefore or after was a noticeserved upon the Company by the Union of the latter'sintent to modify or terminate the existing contract, or anoffer made by the Union to meet with the Company for thepurpose of negotiating a new or modified agreement. It isfurther undisputed that at notimedid the Union notify theFederal or State mediation services of the existence of anycontract dispute.The General Counsel contends that the Union went onstrike in violation of Section 8(d)(1), (2), (3), and (4) of theAct," and, accordingly, violated Section 8(b)(3) of the Act.The Respondent, in stipulating to the above facts, butdenying that it had engaged in a violation of the Act,asserts that (a) the evidence fails to establish that theUnion was responsible for the work stoppage at theCompany's operation, (b) the Company's own action insubsequentlycancellingthecontractrendered itunnecessary as well as futile for the Union to comply withthe requirements of Section 8(d), t" and (c) in any event, thematter has become moot and no purpose can be served byissuing aBoard order.I find the Respondent's position to lack merit. As to theproposition that the evidence fails to show uniondays priorto the expiration datethereof, orin the event suchcontract contains no expiration date, sixtydaysprior to thetime it is proposed to make such termination or modification;(2)offers to meet and confer with the other party for thepurpose of negotiating a new contract or a contractcontaining the proposed modifications;(3)notifies the Federal Mediation and ConciliationServicewithin thirty days after such notice of the existence of adispute, and simultaneously therewith notifies any State orTerritorialagency established to mediate and conciliatedisputes within the Stateor Territorywhere the disputeoccurred,provided no agreement has been reached by thattime; and(4) continues in full force and effect,without resorting tostrike or lockout,all the terms and conditions of the existingcontract for a period of sixty days after such notice is given oruntil the expiration date of such contract,whichever occurslater . .10 In conjunction with this argument,the Union casts adversereflection on the good-faithmotivationof the Charging Party byemphasizing the fact that the contract,necessarily relied on as thebasis for this proceeding,has been cancelledby the Companyprior to the filing of the charge and the issuance of the complaint. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponsibility for the employee strike action, it was madeclear on the record by counsel for the Respondent that thepurpose of the employees in going out on strike was tosecureanew contract.The undisputed evidenceestablishes further that the striking employees weremembers of and represented under contract by the Unionand that, simultaneous with the establishment of a picketline onor about the first of May, the Union, through thestriking employees and accompanied by an official of theUnion, proposed a new contract to replace the existingagreement. On these facts, and particularly in the absenceofan affirmative disavowal by the Respondent ofresponsibility for the strike action, either at the time orsubsequently, I find that the Respondent condoned andinducedtheemployeestrikeactionfromitscommencement, and, therefore, contraryto its assertion, itis responsible for the work stoppage.Nor, as additionally asserted by the Respondent, doesthe fact that the Company subsequently cancelled thecontract excuse the Union from initially complying withthe requirements of Section 8(d), for the preciselanguageof thatsectionplaces the responsibility for complianceupon the party desiringto terminatethe existing contract.Thus, nothing the Company did at a later date obviated thenecessity or rendered it futile for the Union to comply withSection 8(d) before engagingin a strike.Nor can it be saidthat the matter has become moot and that no purpose canbe served by issuing a Board order. Section 8(d) waslegislated into the Act for a purpose, namely, to assure thatcollectivebargaining between contract parties wouldproceed for a reasonable time free from direct economicpressures.When, as here, that purpose is notaccomplished because of the failure of one of the parties tothe contract to adhere to the 8(d) requirements,a violationhas occurred and a remedy is compelled.Moreover, the penalty for failure to observe the 8(d)provisions runs not only to the contract party, but to thestriking employees as well." As the strike herein was,from its inception, unlawful, the employees who went onstrike engagedin an unlawfulactivity, the penalty forwhich is the loss of employee status and the forfeiture ofrights under the Act. 12 Accordingly, as of April 11, whenall of McCoy's employees unlawfully went on strike, saidemployees severed their employee relationship with theCompany and, therefore,no longer remainas employees ofMcCoy for any purpose under the Act, including thecasting of ballotsina representationelection underSection 9 of the Act.13On the record as a whole, I find that the Respondentrefused to bargain within themeaning ofSection 8(b)(3) ofthe Act by failing to comply with the requirements ofSection 8(d) of the Act, as alleged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activites of the Respondent set forthin section III,above, occurring in connection with the operations of theCompany in section I, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent refused to bargaincollectively in violation of Section 8(b)(3) of the Act byengaging in a strike commencing on April 11, 1966,without complying with the mandates of Section 8(d)(1),(2), (3), and (4) of the Act, I shall order the Respondent tocease and desist from violating Section 8(b)(3) by strikingwithout complying with Section 8(d).CONCLUSIONS OF LAW1.J.V. McCoy and Partnersdoing businessas McCoyCoalCompanywas,atalltimesmaterial to thisproceeding,engaged incommerce within themeaning ofSection 2(6) and (7) of the Act.2.Respondent,InternationalUnion,UnitedMineWorkers of America,isa labor organizationwithin themeaning of Section 2(5) of the Act.3.Allproductionandmaintenanceemployeesemployed by McCoyat its strip coal mine at or nearNaturalBridge,Alabama, including truckdrivers, butexcluding all office clericals, technical and professionalemployees, guards and supervisors as defined in the Act,constitute a unitappropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act.4.The Respondent has refused to bargain collectivelyin violationof Section 8(b)(3) of the Act byfailingto complywith Section 8(d) of the Act, as found in section III, above.5.The aforesaidunfair laborpractices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,it is recommended that International Union, United MineWorkersofAmerica, itsofficers,agents,andrepresentatives, shall:1.Cease and desist from:(a)Refusing to bargain collectively with J. V. McCoyand Partners doingbusinessas McCoy Coal Company, oritssuccessors,"concerningtheterminationormodification of any collective-bargaining contract betweenit and the Company by failing, before striking, to (1) serve60 days, written notice of its intention to modify orterminate a collective-bargaining contract pursuant toSection 8(d)(1) of the Act; (2) offer to meet and confer withthe Company for the purpose of negotiating a new ormodified contract pursuant to Section 8(d)(2) of the Act; (3)give notice of the existence of any dispute between theRespondent and the Company to the Federal and StateMediation Services pursuant to Section 8(d)(3) of the Act;and (4) continue in full force and effect without resorting toSec. 8(d) furtherprovides in part the following:Any employeewho engages in a strike within thesixty-dayperiod specifiedin this subsection shall lose his status as anemployee of the employerengaged in the particular labordispute, forthe purposes of sections 8, 9, and10 of this Act,as amended, but such loss of statusfor such employee shallterminateif and whenhe is reemployedby suchemployer.'2 SeeFart Smith Chair Company,143 NLRB 514, 518.13Theirlost employee status as employeesof McCoy may beregained only in the event that they are subsequentlyreemployed.14As it appears that the operationsof the McCoy CoalCompanyhave, sinceOctober1, 1966, been taken over by NaturalBridge CoalCo., Inc.,the cease-and-desist provisions of thisRecommended Order runto "McCoy CoalCompany, or itssuccessor." INTERNATIONAL UNION, UMWstrike all the terms and conditions of any existing contractpursuant to Section 8(d)(4) of the Act; provided, however,that no such notices under Section 8(d)(3) shall be requiredif an agreement is reached within 30 days following serviceof a notice of proposed termination or modification.(b)Engaging in, or inducing employees of McCoy CoalCompany, or its successors, to engage in, a strike againstsaid Company for the purpose of modifying or terminatingacollective-bargaining contract,without first havingcomplied with the requirements of Section 8(d) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at the local business offices of InternationalUnion, United Mine Workers of America, copies of theattached notice marked "Appendix."15 Copies of saidnotice, to be furnished by the Regional Director forRegion 10, after being duly signed by Respondent'srepresentative,shallbe posted by the Respondentimmediately upon receipt thereof, and be maintained for60 consecutive days, thereafter, in conspicuous places,including all places where notices to Respondent'smembers are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notice isnot altered, defaced, or covered by any othermaterial.(b)Furnish said Regional Director for Region 10 signedcopies of the aforesaid notice for posting by McCoy CoalCompany, or its successors, it being willing, at placeswhere it customarily posts notices to its employees.(c)Notify the Regional Director for Region 10, inwriting,within 20 days from the receipt of this TrialExaminer's Decision, what steps the Respondent hastaken to comply herewith.1'APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION,UNITED MINE WORKERS OF AMERICA, AND TO ALLEMPLOYEES OF MCCOY COAL COMPANYPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:"In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the BoaYd's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shall595WE WILL NOT refuse to bargain collectively with J.V.McCoy and Partners doing business as McCoyCoal Company, or its successors, concerning theterminationormodificationofany collective-bargaining contract between our Union and theCompany by failing, before striking, to (1) serve 60days' written notice ofour intentiontomodify orterminatesuchcollective-bargainingcontractpursuant to Section 8(d)(1) of the Act; (2) offer to meetand confer with the Company for the purpose ofnegotiating a new or modified contract pursuant toSection 8(d)(2) of the Act; (3) give notice of theexistence of any dispute between our Union and theCompany to the Federal and State Mediation Servicespursuantto Section 8(d)(3) of the Act; and (4) continuein full force and effect without resorting to strike allthe terms and conditions of any existing contractpursuant to Section 8(d)(4) of the Act; provided,however, that no such notices under Section 8(d)(3)shall be required if an agreement is reached within 30days following service of a notice of proposeddiscrimination and modification.WE WILL NOT engagein, orinduce employees ofMcCoy Coal Company, or its successor, to engage in,a strike against said Company for the purpose ofmodifying or terminating a collective-bargainingcontract,without first having complied with therequirements of Section 8(d) of the Act.INTERNATIONAL UNION,UNITED MINE WORKERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, 528 Peachtree-Seventh Building, 50 Seventh Street, NE., Atlanta,Georgia 30323, Telephone 526-5760.be substituted for the words "a Decision and Order."16 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."